Citation Nr: 0503623	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  95-33 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for a scar, 
residual, gynecomastia of the right breast. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from March 1986 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO).  During the course of the appeal, 
the claims file was transferred to the RO in Muskogee, 
Oklahoma. 

The veteran's claim was previously before the Board, and in 
June 1999 and August 2003 remands it was returned to the RO 
for additional development.  That development has been 
completed, and the claim is once again before the Board for 
appellate review.


FINDING OF FACT

The veteran's scar, residual, gynecomastia of the right 
breast is not shown to have an area exceeding 12 square 
inches, shown to cause any disorders of the breast, or be 
manifested by limitation of motion of the arm.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for scar, residual, gynecomastia of the right breast have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7699-7805 (1995); 38 
C.F.R. § 4.71a, 4.118, Diagnostic Codes 7699-7801 (2004).






REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in May 1995 and September 1996 
letters and rating decisions of the evidence needed to 
substantiate his claim, and he was provided an opportunity to 
submit such evidence.  Moreover, in a June 1995 statement of 
the case and supplemental statements of the case issued in 
September 1996, December 1997, October 2002, and April 2004, 
the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons why his 
claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In an April 2004 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (RO or AOJ) 
decision on a claim for VA benefits.  In this case, the May 
1995 RO decision was made prior to November 9, 2000, the date 
the VCAA was enacted and the veteran did not receive VCAA 
notice until April 2004.  In such instances, the Court held 
that when notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
specifically complying with § 5103(a) or 3.159(b)(1) because 
an initial RO adjudication had already occurred.  Instead, 
the appellant has the right on remand to VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
at 22, 23.  VA must provide notice, consistent with the 
requirements of § 5103(a), 3.159(b), and Quartuccio, supra, 
that informs the veteran of any information and evidence not 
of record that is necessary to substantiate the claim, that 
VA will seek to provide, that the veteran is to provide, and 
that the veteran provide any evidence in his possession that 
pertains to the claim.  The Board finds that the veteran 
received such notice in April 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in April 2004 was not 
given prior to the May 1995 RO adjudication of the claim, the 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and the April 
2004 supplemental statement of the case provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the October 1995 and November 1998 personal 
hearings; service medical records; and VA outpatient 
treatment and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2004).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2004).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is currently assigned a 10 percent disability 
rating for a scar, residual, gynecomastia of the right breast 
under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 
7699-7801 (2004).  Prior to April 2004, the veteran's 
disability was rated under 38 C.F.R. § 4.118, Diagnostic 
Codes 7699-7805 (1995).  

In the assignment of Diagnostic Code numbers, hyphenated 
diagnostic codes may be used.  Injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  Diseases 
will be identified by the number assigned to the disease 
itself, with the residual condition added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (2004).

The Board notes that section 4.116 of title 38, Code of 
Federal Regulations, pertains generally to gynecological 
conditions and disorders of the breast.  While the veteran's 
scar is located on his right breast, the objective medical 
evidence of record does not show that he has any current 
disorders of the breast.  As such, the veteran's scar, 
residuals of gynecomastia has been rated using the 
predominant disability, a scar, under Diagnostic Code 7801.

Diagnostic Code 7801 provides ratings for scars, other than 
head, face, or neck, that are deep or that cause limited 
motion.  In particular, a 10 percent disability rating is 
warranted for a scar whose area exceeds 6 square inches.  A 
20 percent disability rating is provided for a scar whose 
area exceeds 12 square inches (77 sq. cm.).  A 30 percent 
disability rating is assigned for a scar whose area exceeds 
72 square inches (465 sq. cm.), and a 40 percent disability 
rating is assigned for a scar whose area exceeds 144 square 
inches (929 sq. cm.).  Note (2) indicates that a deep scar is 
one associated with underlying soft tissue damage.  See 38 
C.F.R. § 4.118 (2004).  

Additional regulations pertaining to scars include Diagnostic 
Codes 7800, 7802, 7803, and 7804.  These diagnostic code 
address disfigurement of the head, face, or neck; superficial 
scars that do not cause limited motion; superficial scars 
that are unstable; and superficial scars that are painful on 
examination, respectively.  These diagnostic codes are not 
for application in the present case as they do not provide a 
disability rating in excess of 10 percent.  Diagnostic Code 
7805 provides that other scars should be rated on limitation 
of function of the affected part.  See 38 C.F.R. § 4.118 
(2004).  In the present case, limitation of motion of arm is 
to be rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5201.

Under prior law, a 10 percent rating was the highest rating 
possible for scars, other than those located on the head, 
face, or neck, that were (1) superficial, poorly nourished, 
with repeated ulceration, or (2) superficial, tender, and 
painful on objective demonstration.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (1995).  A disability rating of 
10 percent or more may also have been assigned under 
Diagnostic Code 7805, which provided for an evaluation of 
scars based upon limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1995).  

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
veteran was notified of this regulatory change in a March 
2003 letter.  Accordingly, the Board will review both the 
pre- and post-August 30, 2002 rating criteria to determine 
the proper evaluation for the veteran's skin disability.  
VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

Service medical records show that in July 1987 the veteran 
reported a history of right breast enlargement for more than 
three years.  He complained of pain and intermittent white 
discharge in right breast during exercise.  He was diagnosed 
with painful and persistent gynecomastia.  In August 1987, 
the veteran underwent excision of right breast tissue.  
Following surgery, he had drainage from the wound area with 
swelling and tenderness.  In September 1987, it was noted 
that the veteran had a right infra-mammary scar with mild 
tenderness and no fluctuance.  In December 1987 he reported 
an abnormal sensation with pain over the right nipple.  On 
examination, scars over the right nipple had no palpable mass 
or recurrence of gynecomastia.  However, the veteran 
underwent excision of the right chest wall scar in January 
1988 to free overlying skin and attempt to find an entrapped 
nerve.  At that time, it was noted that he had a painful 
right chest wall scar and nipple/aredar skin.  No fluctuance, 
mass, or significant tenderness was observed beneath the 
right chest scar.  The veteran's August 1992 separation 
examination noted that the veteran had a scar in the right 
pectoral region from a 1987 muscle repair.  

Following service, a November 1994 VA examination report 
noted that the veteran had two lesions on his right breast 
that were surgically removed in 1987 and 1988.  The veteran 
reported that he had no feeling in the area where the surgery 
had taken place.  On examination, he exhibited a 4 cm. linear 
scar on the lower lateral portion of his right breast and a 1 
cm. linear scar on the upper lateral portion of his right 
breast.  He was diagnosed with a history of lesions on the 
right breast that had been surgically removed. 

A separate November 1994 VA examination report indicated that 
the veteran had a surgical scar under his right breast with 
some mild amount of muscle mass absent.  It was also noted 
that he had some minimal disfigurement.  The veteran was 
diagnosed with status-post removal of a cyst on the right 
breast that was asymptomatic. 

At his November 1998 personal hearing, the veteran testified 
that his scar was approximately 3 inches in length and 1/4 inch 
across.  He reported that he had "no feeling" in the area 
surrounding the right breast scar.  He also denied having any 
pain in the area surrounding his right breast scar. 

At his February 2004 VA examination, the veteran reported 
that since his in-service surgery of the right breast, he had 
no feeling in the direct area of the scar and little feeling 
in the area surrounding the scar.  He also denied pain or 
itching around the scar, but stated that he had some tissue 
loss and was self-conscious when seen with his shirt off due 
to disfigurement.  He also stated that he occasionally could 
not feel things pressed up against him due to the lack of 
feeling surrounding the area of the scar.  He denied other 
symptoms and stated that he had no pain or problems with 
lifting up the arm.  He also denied problems when his shirt 
touched the scar.  His only reported problem was loss of 
sensation in the scar.  On examination, the veteran exhibited 
a 6 cm. long scar that was about 4 cm. below the right nipple 
in the inframammary fold.  The scar was .5 cm. wide at the 
widest margin.  Another small scar was observed just above it 
that was 1 cm. long.  The lower scar was irregular to the 
touch and had no adherence to underlying tissue, though there 
was a loss of subcutaneous tissue and fat under the scar.  A 
small depression on the surface contour of the scar could be 
felt on palpation, but there was no elevation.  There was 
also no evidence of any keloid formation, inflammation, 
edema, area of induration, or inflexibility of the skin in 
the area of the scar, though the scar was a little hyper-
pigmented compared to the rest of the skin.  There was also 
no limitation of motion of the arm because of the scar.  The 
veteran did report a loss of sensation along the whole area 
of the scar and about 1 cm. above and below the scar.  He was 
ultimately diagnosed with a right breast scar with decreased 
sensation in the area of the scar and a centimeter above and 
below it, without a history of pain.  

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against a rating in excess of 10 percent for a scar, 
residual, gynecomastia of the right breast.  As such, the 
appeal is accordingly denied.

The Board recognizes that the veteran is currently assigned a 
10 percent disability rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004) for scars, other than the head, 
face, or neck, that are deep or that cause limited motion.  A 
rating in excess of 10 percent is provided for scars with an 
area exceeding 12 square inches.  However, there is no 
objective evidence of record showing that the veteran's scar 
has an area exceeding 12 square inches.  To the contrary, in 
November 1994, the scar was 4 cm. long and in February 2004, 
it measured 6 cm. long and was .5 cm. wide at its widest 
margin.  By his own testimony given at his November 1998 
personal hearing, the veteran asserted that his scar was 
approximately 3 in. in length and 1/4 in. across.  As such, 
there is no objective medical evidence of record showing that 
the veteran's right breast scar exceeds 12 square inches.  

Under the "old" and "new" criteria set forth in Diagnostic 
Code 7805, a rating in excess of 10 percent is only for 
application for limitation of motion of the affected part, 
the arm.  In the present case, arm disorders are rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5201.  At his February 
2004 VA examination, the veteran specifically denied having 
any limitation of motion of his right arm and there is no 
objective medical evidence of record indicating that the 
veteran reported limitation of motion of his right arm.  
Therefore, a rating in excess of 10 percent is not warranted 
under the "old" and "new" criteria of Diagnostic Code 
7805.

For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against a rating in excess 
of 10 percent for a scar, residual, gynecomastia of the right 
breast.  The claim is therefore denied.


ORDER

A rating in excess of 10 percent for a scar, residual, 
gynecomastia of the right breast is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


